Crew III, J.
Appeal from an order of the Supreme Court (Keegan, J.), entered May 13, 1992 in Albany County, which denied certain defendants’ motion for summary judgment dismissing the complaint and cross claims against them.
Defendants Richard A. Jones and Delores Jones own real property that adjoins property owned by defendants Lester V. Veley and Phyllis J. Veley and leased to defendant Shirley P. Dubray, doing business as the Limrickville Market & Deli (hereinafter the Deli). The two properties are separated by adjoining driveways. On January 17, 1986 plaintiff was walking on the public sidewalk, which abuts the two properties, and as she proceeded on the sidewalk immediately in front of and abutting the Deli’s driveway, she slipped and fell on ice, thereby sustaining personal injuries. As a result, plaintiff commenced this negligence action against both property owners and the Deli. After issue was joined and discovery concluded, the Joneses moved for summary judgment. Supreme Court denied the motion and this appeal by the Joneses ensued.
We reverse. The Joneses’ duty as landowners was to maintain their property in a reasonably safe condition, exercising reasonable care under the circumstances (see, Basso v Miller, 40 NY2d 233, 241). The uncontroverted facts as revealed by this record are that plaintiff fell on ice located on the sidewalk abutting the Deli’s property, which was located several feet *827from the Joneses’ property line. Absent evidence that the Joneses actually created or contributed to the dangerous condition that caused the accident, and there is none, the Joneses owed no duty to plaintiff in this regard (see, Christopher v Traditi, 178 AD2d 807; cf., Brady v Maloney, 161 AD2d 879).
Weiss, P. J., Yesawich Jr., Levine and Mahoney, JJ., concur. Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendants Richard A. Jones and Delores Jones and complaint and cross claims dismissed against them.